CONCURRING OPINION
By CROW, J.
The only substantial point presented by the record in this case is the meaning of portions of §6310-22, GC, and so far as concerns the feature of specific requirement, the late case decided by the Supreme Court of Ohio, 131 Oh St 225, supra, Ohio Bar, June 3, 1936, is clearly controlling. Wherefore the trial court in the instant case erred in directing a verdict for defendant, because plaintiff testified that he gave the statutory signal, and in connection therewith introduced other testimony which made a case submissible to the jury. Plain*159tiff’s conduct otherwise than pertaining to the signal, in its relaiion to the issue of contributory negligence was also for the jury.
The effect of the various decisions of the Supreme Court of Ohio, if not of the language used in the opinions, where §6310-22, GC, was involved, has produced in me the understanding that except the absolute duty to give the signal, the section does no mere than to reiterate the common law namely that plaintiff must have exercised ordinary care for the safety of others and for his own safety when making the turn, failure of which would have resulted precisely the same as though the statute had not been passed.